Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24, 26-32 and 35-37 canceled
Claims 25 and 33 amended
Claims 25 and 33-34 allowed

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Interview Summary 
In light of the claims conditions for allowance, the applicant called to request cancellation of the product claim 37.
The applicant in return agree to the cancellation in light of the allowed claims.

EXAMINER’S AMENDMENT
Please replace the entirety of claim 37, in page 2, with the following:
37. (Canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts of Hirose, Cai and or Li, disclose or suggest the claimed invention of claims 25 and 33, the process of forming anode/electrode active material comprising a mixture of carbon, silicon powder, and carbon precursor polymer, where the mixture is reacting with a catalyst such as Cu(acac)2, Tetrakis acetonitrile copper (I) tetrafluoroborate.
Additionally, the prior art of Kaneko disclose the process of forming a solution comprising a polymer/carbon base material (page 1, lines 63-65), which been dispersed with a catalyst such as Cu(acac)2 (page 1, lines 78-82), followed by heat treating/carbonizing at a temperature between 250-1200 degrees Celsius (page 2, lines 15-19). However, the prior art of Kaneko does not disclose the mixture having a mixture of carbon, silicon powder, and carbon precursor polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 05/02/2022, with respect to the rejection(s) of claim(s) 25 and 33-34 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
In light of the applicant amendment, the previously applied 103a rejections are new withdrawn, and an allowance is issued.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718